United States Court of Appeals
                          FOR THE EIGHTH CIRCUIT
                                   ___________

                                   No. 05-2170
                                   ___________

Marc Joseph Arens,                      *
                                        *
            Appellant,                  *
                                        * Appeal from the United States
      v.                                * District Court for the
                                        * District of Minnesota.
Robert Fletcher,                        *
                                        * [UNPUBLISHED]
            Appellee.                   *
                                   ___________

                             Submitted: June 14, 2006
                                Filed: June 27, 2006
                                 ___________

Before MURPHY, BEAM, and COLLOTON, Circuit Judges.
                           ___________

PER CURIAM.

      Minnesota inmate Marc Joseph Arens brought a 42 U.S.C. § 1983 action
against Ramsey County Sheriff Robert Fletcher, alleging civil rights violations by
county jail staff. The district court1 dismissed the action pursuant to 28 U.S.C.
§ 1915A, and Arens appeals. Having reviewed the record de novo, see Cooper v.
Schriro, 189 F.3d 781, 783 (8th Cir. 1999) (per curiam), we conclude dismissal was
proper. See Vaughn v. Greene County, Ark., 438 F.3d 845, 851 (8th Cir. 2006) ( “[I]t


      1
      The Honorable Richard H. Kyle, United States District Judge for the District
of Minnesota, adopting the report and recommendations of the Honorable Arthur J.
Boylan, United States Magistrate Judge for the District of Minnesota.
is well settled the doctrine of respondeat superior is inapplicable to section 1983
claims”).

      Accordingly, we affirm.
                     ______________________________




                                        -2-